             Case 1:20-cv-10968-IT Document 84 Filed 05/10/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 ABRAHAM BARKHORDAR, SARAH
 ZELASKY, and ELLA WECHSLER-
 MATTHAEI, individually and on behalf of all
 others similarly situated,
                                                     Civil Action No. 1:20-cv-10968-IT
                    Plaintiffs,                      Leave to file granted on May 10, 2021

        v.

 HARVARD UNIVERSITY,

                    Defendant.


DEFENDANT’S RESPONSE TO PLAINTIFFS’ FIFTH NOTICE OF SUPPLEMENTAL
                          AUTHORITY

       The case attached to and cited in Plaintiffs’ Fifth Notice of Supplemental Authority,

Omori v. Brandeis University, 2021 WL 1408115 (D. Mass. April 13, 2021), is largely

inapposite. In analyzing the students’ breach of contract claims, the Brandeis court did not

consider the effect of a leave-of-absence provision—like the one in Harvard’s materials—that

would have permitted students to take leave and receive a partial refund after the transition to

online instruction. And although the court evaluated a reservation-of-rights provision, id. at *4,

that provision was far narrower than Harvard’s, reserving only Brandeis’s right to make

“changes in the course offerings.” Mem. in Supp. of Mot. to Dismiss (ECF No. 22) at 9, Omori

v. Brandeis University, No. 20-11021-NMG (D. Mass. Nov. 27, 2020).

       As to Plaintiffs’ conversion claim, the Brandeis decision actually supports Harvard’s

motion to dismiss. The Brandeis court concluded that the plaintiffs there had not stated a

conversion claim because (i) they sought “a refund of only some unspecified, prorated portion of

their payments rather than specific funds in which they have a possessory interest” and (ii) a



                                               -1-
           Case 1:20-cv-10968-IT Document 84 Filed 05/10/21 Page 2 of 8




“right to in-person education . . . do[es] not constitute ‘personal property’ for the purpose of that

tort.” Omori, 2021 WL 1408115, at *4-5. Those same reasons apply and require dismissal of

the conversion claim here. See Mem. in Supp. of Mot. to Dismiss the First Am. Consolidated

Compl. (ECF No. 34) at 18-19.

       Moreover, several decisions from other federal courts have rejected claims exactly like

Plaintiffs’ and therefore similarly support Harvard’s motion to dismiss. In Buschauer v.

Columbia College Chicago, 2021 WL 1293829 (N.D. Ill. Apr. 6, 2021), for example, the court

granted Columbia’s motion to dismiss a complaint materially identical to Plaintiffs’ against

Harvard. The court reasoned that:

             •   The plaintiffs’ breach of contract claims failed because “none of the bases

                 Buschauer sets forth support finding that Columbia made specific promises of

                 on-campus, in-person instruction and services for the spring 2020 semester.”

                 Id. at *5. Specifically, the references in Columbia’s marketing materials to

                 “Columbia’s prime location in downtown Chicago” and the “ways that its

                 location can benefit students . . . amount to unenforceable expectations or

                 aspirational statements, not concrete promises.” Id. (quotation omitted). And

                 the “fact that some course descriptions” in the course catalog “have included

                 specific building and room numbers does not guarantee on-campus, in-person

                 instruction, particularly given the course catalog’s disclaimers and reservation

                 of rights.” Id. Finally, “Columbia’s offering of online courses that cost less

                 than his tuition” does not “imply a specific promise for on-campus, in-person

                 instruction for those enrolled in Columbia’s undergraduate program” because

                 “Columbia Online offered an entirely different experience and set of services.”




                                                -2-
           Case 1:20-cv-10968-IT Document 84 Filed 05/10/21 Page 3 of 8




                    Id. at *6 (quotation omitted).

               •    The court also rejected the breach of contract claim based on Columbia’s

                    alleged failure to refund fees because the “references to the student handbook

                    and other materials describing the student center, health center, or information

                    technology department merely provide information about what facilities and

                    services Columbia provides students, not any specific promises of access to

                    these facilities and services in-person at all times.” Id. at *6.

               •    The unjust enrichment claim failed because “a quasi-contractual claim cannot

                    survive when an express contract governs the parties’ relationship,” and the

                    “parties do not dispute that a contract existed between them.” Id. They

                    disputed only “whether the contract included specific promises about on-

                    campus, in-person instruction and services.” Id.

       Likewise, in Miller v. Lewis University, 2021 WL 1379488 (N.D. Ill. Apr. 11, 2021), the

court dismissed another class action complaint materially identical to the one at issue here. The

court explained that:

           •       “[M]arketing materials, advertisements, and other documents that highlighted

                   Lewis’s in-person educational opportunities, experiences and services” are

                   “promotional materials” and “not among the terms of the contract between

                   universities and their students.” Id. at *3. And in any event, “advertising a safe

                   and welcoming campus, an inviting community with more than 100 clubs and

                   organizations, and well-equipped classrooms” is “puffing” and “is not the same

                   [as] making a definite and concrete promise.” Id. (quotation marks and alterations

                   omitted). Likewise, “expressions of intention, hope or desire”—like Lewis’s




                                                     -3-
           Case 1:20-cv-10968-IT Document 84 Filed 05/10/21 Page 4 of 8




               indication that it intends to “advance transformative life experiences; experiential

               learning opportunities and a campus setting that creates a distinctive and relevant

               student experience”— “cannot be a part of Lewis’s contract with its students.” Id.

               at *4.

           •   Nor did the course schedule support a viable breach of contract claim. To be sure,

               the schedule invited students “to select courses that used a specific instructional

               method including traditional (face-to-face) learning.” Id. But those notations are

               “informative rather than promissory” and did not form “a binding contract.” Id. at

               *5. And, in any event, the schedule also “contained an important reservation,”

               providing that it was “subject to change without notice” and reserving Lewis’s

               “right to cancel any course and to make any schedule changes required including

               change of class time, location or instructor.” Id. The plaintiff could not “sidestep

               the schedule’s unambiguous reservation,” even though Lewis had not specifically

               reserved the right to change the instructional method of courses; the court found

               “it didn’t need to.” Id.

           •   The unjust enrichment claim failed because (i) plaintiff “alleges the existence of a

               contract” and (ii) “Lewis does not dispute that there is one.” Id. at *6.

       Similarly, in Hassan v. Fordham University, 2021 WL 1263136 (S.D.N.Y. Apr. 6, 2021),

the court granted in part and denied in part the plaintiff’s motion for leave to amend his class

action complaint.

           •   The court was “not persuaded that Plaintiff has alleged a specific promise by

               Fordham to provide in-person instruction.” Id. at *3 (emphasis in original).

               Allegations based on Fordham’s strategic plan and “excerpts from different




                                                -4-
           Case 1:20-cv-10968-IT Document 84 Filed 05/10/21 Page 5 of 8




               portions of the Fordham website” “do not . . . reflect a specific promise to provide

               only live, in-person classes.” Id. In particular, “many of the statements in both

               the Strategic Plan and on Fordham’s website refer in general terms to the benefits

               of Fordham’s location in New York City” and are thus “insufficient to support a

               claim that Fordham specifically promised to provide in-person classes.” Id.

           •   The court also denied leave to amend the unjust enrichment claim. Fordham’s

               decision to refund some fees while retaining money paid for tuition did “not rise

               to the level of tortious or fraudulent conduct sufficient to support an unjust

               enrichment claim.” Id. at *4. And in any event, “granting leave to amend would

               be futile because the unjust enrichment claims are duplicative of Plaintiff’s breach

               of contract claims.” Id. 1

       Finally, in Dougherty v. Drew University, 2021 WL 1422935 (D.N.J. Apr. 14, 2021) and

Smith v. University of Pennsylvania, 2021 WL 1539493 (E.D. Pa. Apr. 20, 2021), the courts also

dismissed claims seeking tuition refunds in response to the transition to remote learning.

           •   The Dougherty court explained that the plaintiffs could not prevail because it was

               “not as if the University simply defaulted on its educational obligations. Rather,

               the University tried its best to provide students with an education, albeit in a

               different format.” 2021 WL 1422935, at *7. Universities, the court explained,

               are afforded “some leeway, particular[ly] when reacting to events beyond [their]

               control.” Id. And even if the plaintiffs could pursue their contract claim, that



1
  The Hassan court granted the motion for leave to amend only as to certain non-tuition fees,
including a “Technology Access Fee” that allegedly “promised . . . access to on-campus
computer facilities.” 2021 WL 1263136, at *3. Plaintiffs here have not alleged, and Harvard
does not assess, any such fee.


                                                -5-
Case 1:20-cv-10968-IT Document 84 Filed 05/10/21 Page 6 of 8




    claim would fail because the University Catalog contained a reservation of rights

    provision and the “transition to virtual education and accompanying campus

    closure represent a change in the University’s academic program that falls within

    the reservation’s scope.” Id. The plaintiffs’ unjust enrichment and conversion

    claims failed for the same reasons. See id. at *8-9. The conversion claim also

    failed on its own terms because “intangible property” like an “in-person

    education” is not the proper subject of a conversion claim, and the plaintiffs

    sought only “the difference in value between the virtual education provided and

    the in-person education expected,” not the return of some “particular pot of

    money.” Id. at *9.

•   The Smith court dismissed the plaintiffs’ breach of contract claim seeking a

    tuition refund because none of the materials the plaintiffs identified—the

    Financial Responsibility Agreement, the University Catalog, registration

    materials, fee descriptions, and website pages—contained “an express, written

    promise to provide in-person instruction.” 2021 WL 1539494, at *5. Penn’s

    promotional materials were “advertisements” and “[w]ithout language of

    commitment to provide the advertised programs and resources to students under

    all circumstances,” were not “offers.” Id. Penn’s reservation of rights provision

    also made clear that “Penn retained the right to modify and cancel classes if the

    circumstances called for it, further underscoring the lack of a guarantee of in-

    person instruction.” Id. at *7. The court dismissed the plaintiffs’ unjust

    enrichment claim because even if “the contract does not give rise to the promise

    plaintiffs argue Penn breached,” the parties still agreed that their “relationship is




                                     -6-
           Case 1:20-cv-10968-IT Document 84 Filed 05/10/21 Page 7 of 8




               governed by contract.” Id. at *9. The court also dismissed the conversion claim

               because it was based on the same facts as the contract claim. Id.

Although these cases were decided under Illinois, New York, New Jersey, and Pennsylvania law,

the principles applied are similar to the Massachusetts law principles on which Harvard relies.



    Dated: May 10, 2021                           Respectfully submitted,


                                                  /s/Anton Metlitsky
                                                  Anton Metlitsky (pro hac vice)
                                                  ametlitsky@omm.com
                                                  O’MELVENY & MYERS LLP
                                                  7 Times Square
                                                  New York, NY 1003
                                                  Telephone: (212) 326-2000
                                                  Facsimile:     (212) 326-2061

                                                  Matthew Powers (pro hac vice)
                                                  mpowers@omm.com
                                                  O’MELVENY & MYERS LLP
                                                  Two Embarcadero Center
                                                  San Francisco, CA 94111
                                                  Telephone: (415) 984-8700
                                                  Facsimile:    (415) 984-8701

                                                  Victoria L. Steinberg, BBO #666482
                                                  vsteinberg@toddweld.com
                                                  Rebecca M. O’Brien, BBO #693592
                                                  robrien@toddweld.com
                                                  TODD & WELD LLP
                                                  One Federal Street
                                                  Boston, MA 02110
                                                  Telephone: (617) 624-4714
                                                  Facsimile:     (617) 624-4814

                                                  Attorneys for Defendant
                                                  President and Fellows of Harvard College




                                               -7-
           Case 1:20-cv-10968-IT Document 84 Filed 05/10/21 Page 8 of 8




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as non-registered participants on May 10,

2021.

                                                   /s/Anton Metlitsky
                                                   Anton Metlitsky (pro hac vice)




                                                -8-
